On Rehearing
DREW, Justice.
The petition for rehearing filed in this-cause by appellant points out that in addition to the question decided by us — stated in the opinion to be the sole question presented — there was also presented in the-briefs and at the bar of this Court the question of the sufficiency of the proof even though appellee’s testimony was held to be admissible.
In the light of appellant’s contention we have again reviewed the record. The issue of whether the deed involved was a forgery was a question of fact. The lower Court heard all of the evidence and entered the final decree in which he found the deed “was and is a forgery.” The record contains substantial, competent evidence to *564support this finding' and that is all the law requires.
Petition for rehearing denied.
ROBERTS, C. J„ and SEBRING and HOBSON, JJ., concur. • ■